Citation Nr: 0704343	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-16 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an effective date earlier than June 27, 
2003 for the grant of service connection for bilateral 
hearing loss.  

3.  Entitlement to an effective date earlier than June 27, 
200 for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1941 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a rating decisions dated in 
November 2003 and April 2005 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

A preliminary review of the record shows that the veteran has 
been sent a VCAA letter with regard to claims of entitlement 
to service connection.  The Board notes that the issues on 
appeal arise from a notice of disagreement as to the rating 
and effective date assignments following the grants of 
service connection, and as such, represents "downstream" 
issues.  As such, the Board finds that the veteran should be 
sent a separate letter relevant to the claim for a higher 
evaluation for bilateral hearing loss and the claims for 
earlier effective dates for the grants of hearing loss and 
tinnitus.  See the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In addition, at the hearing at the Regional Office held in 
February 2004, the veteran testified that he had a hearing 
examination on November 24, 2003 and February 23, 2004.  As 
these records are pertinent to the increased evaluation 
issue, they should be obtained in compliance with VA's duty 
to assist.

Accordingly, the case is REMANDED for the following actions:

1. The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority, with regard to the veteran's 
claims for a higher evaluation for 
bilateral hearing loss and for earlier 
effective dates for the grants of service 
connection for bilateral hearing loss and 
tinnitus. 

2. The RO should obtain for association 
with the claims file copies of all 
clinical records relevant to evaluation 
of the veteran for hearing loss from the 
VA medical facility in East Orange, New 
Jersey from November 2003 to the present.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



